108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Peter Kay STERN, Petitioner.
No. 97-1074.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 13, 1997.Decided:  March 20, 1997.

Peter Kay Stern, Petitioner Pro Se.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Peter Stern filed a mandamus petition in this court after the magistrate judge recommended that Stern's civil rights action in the Western District of North Carolina be dismissed.  Instead of filing objections to the magistrate judge's report and recommendation with the district court, Stern seeks a writ of mandamus to compel the clerk of the Western District of North Carolina to enter a default judgment against the Defendants.


2
The granting of the writ is a drastic remedy and should only be granted in extraordinary situations.1  Stern must show that he has no other avenue for relief and that his right to relief is clear and undisputable.2  Stern fails to meet his burden, and mandamus relief cannot be used as a substitute for appeal.3


3
Accordingly, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
PETITION DENIED.



1
 See In re Beard, 811 F.2d 818, 826 (4th Cir.1987)


2
 See Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989)


3
 See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979)